Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2nd Corrected Notice of Allowance
The examiner has reviewed an IDS dated 4/22/2021. CN1093861 features a heat producing component 23, a heat conduction component 28 and circuit board facing the heat conduction component with a bare wiring pattern. The heat for item 23 passes through item 28 and is dissipated by the board 22. 

    PNG
    media_image1.png
    230
    475
    media_image1.png
    Greyscale

This compares to claim 1 where the board is connected to a heat sink by a metal heat dissipation region without solder mask and a part of the board being an insulating region.   There are two differences, item 28 is heat conducting component not a heat sink and it is cited only to face the uncovered wiring pattern of board 22. A heat sink here understood to be an item that picks up heat from a heat source and sinks the heat to the air. 
The cited references Yamamoto et al. and Yin et al. are related art, but do not teach the claimed invention.  In Yamamoto et al. it is the heat producing components that touch the heat sink. In Yin et al. there are various surfaces for facing the circuit board and a heat sink is not cited.  
The references are not seen to intervene in the examiner’s reasons for allowance.
Corrected Notice of Allowance
The examiner has annotated the PTO-892 Notice of References cited with a correction, as requested by the Office. 
Response to Amendment
The examiner acknowledges the amended response dated 1/15/2021. With the amendments, claims 1-13 remain pending.  Claims 12 and 13 have been added. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/2021, with respect to the original claims have been fully considered and are persuasive.  The rejections of 10/20/2020 has been withdrawn.  In view of the argument, the reasonable conclusion is that 1 is not anticipated by Okamura et al. JP 2017-207793. 
Allowable Subject Matter
Claims 1-5 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for 1, a motor comprising a stator, a rotor rotatable relative to the stator, a circuit board fixed to the stator, and a heat sink disposed on the circuit board, a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask.  
The key limitation is “a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask.”  Okamura teaches a motor with a circuit board, but in view of the applicant’s arguments, it is not confirmed 
Claims 2-5, 8-9 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
The reasons for the allowance of claims 10 and 11 were made of record 
Claim 12 is allowable for a motor comprising 
a stator, 
a rotor rotatable relative to the stator, 
a circuit board fixed to the stator, and 
a heat sink disposed on the circuit board, 
a side surface of the circuit board facing the heat sink comprising an insulating region and a metal heat dissipation region without solder mask, 
wherein at least one capacitor and/or an inductor are mounted on the circuit board, one end of the at least one capacitor and/or the inductor is mounted to the circuit board, 
the other end of the at least one capacitor and/or the inductor extends into the stator and overlaps with stator windings in an axial direction.
Claim 12 is the subject matter of the original claim 6.  The reasons of allowability applied to the original claim 6 now applies as the reason for allowance of claim 12.
Claim 13 are allowable for dependence on the allowable independent claim 12 and for the citation of further distinguishing subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        April 30, 2021